DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/17/22 has been entered.


Claims 1-20 are pending.  Claims 1, 4, 15, 18-20 have been amended. 

Response to Amendment

Applicant’s amendments to claims 1, 4, 15, 18-20 have been considered and are accepted.  The Examiner finds that applicant's amendments do have support in applicant's as-filed disclosure.

Response to Arguments

Applicant’s arguments filed 10/17/2022 have been fully considered but they are not persuasive.
Applicant’s arguments regarding the rejections of the claims under the prior art have been fully considered.  However, those arguments are rendered moot in light of the new grounds of rejection outlined below, which were necessitated by the applicant's amendment.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 6, 7, 11, 12, 15, 18-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Eidam et al. (US Pub. 20200202313 A1).

Eidam discloses the following limitations:

1. A method comprising: 
detecting a voice signal in a headphone, wherein the voice signal includes a spoken audible command spoken by a person (para. 24- The wearable computer also includes voice recognition capability, permitting the user to direct the wearable computer via voice commands); 
generating a biometric scan of a face of the user including one or more biometric features of the biometric scan by the headphone (para. 34- an AR application in the AR headset 104 may be used to scan the user's face), while being worn, wherein the biometric scan is generated by a facial mapper integrated in the headphone (para. 24-the systems and methods are described for an AR headset that may be worn by a user. The AR headset includes a wearable computer, a camera and an optical display.)
retrieving, based on detecting the voice signal, a first biometric signature of a user including one or more facial features; comparing the first biometric signature to one or more biometric features of the person (para. 35-a software application in the headset electronics 108 performs one or more of a retinal scan, facial scan, voice scan or finger print scan of the user and sends the retinal scan, facial scan, voice scan or finger print scan to the server computer 102. The server computer 102 then compares the retinal scan, facial scan, voice scan or finger print scan previously registered for the user with the retinal scan, facial scan, voice scan or finger print scan received); 
determining, based on comparing the first biometric signature to the one or more biometric features, an authentication of the user (para. 35-  When a successful comparison is made, the user is authenticated); and performing, based on detecting the voice signal and in response to verifying the authentication, an authentication action (para. 36- One way in which the user may initiate the process is by a voice command. For example, the user may look at the payment card and then utter a command such as “display financial information.” I).

2. The method of claim 1, further comprising: intercepting, based on detecting the voice signal, the voice signal from an audio processing queue; and delaying the voice signal from being processed by an audio processing device. (para. 35- However, when the comparison is not successful, an alert may be displayed on the headset display 110, indicating an authentication failure. In the case of an authentication failure, the payment card financial data is not displayed on the headset display 110.)

3. The method of claim 2, wherein: determining the authentication of the user includes determining the person speaking the audible command is the user. (para. 24-The wearable computer also includes voice recognition capability, permitting the user to direct the wearable computer via voice commands)

4. The method of claim 3, wherein: performing the authentication action includes processing the audible command. (para. 39- the user may initiate the above enhancement via a voice command. For example, the user may say “budget limit color” to initiate an operation in which a color corresponding to the preset budget limit for the user is displayed. As another example, the user may say “payment limit color” to initiate an operation is which a color corresponding to the preset payment limit for the user is displayed. Other or different voice commands may be used.)

6. The method of claim 2, wherein: determining the authentication of the user includes determining the person speaking the audible command is not the user. (para. 73-When a determination is made that there is not a match, at operation 710, a message is displayed on the headset display 110 indicating that there is an authentication failure and that the current transaction (for example displaying payment card financial information on the AR device) has been ended.)

7. The method of claim 6, wherein: performing the authentication action includes ignoring the voice signal. (para. 73-When a determination is made that there is not a match, at operation 710, a message is displayed on the headset display 110 indicating that there is an authentication failure and that the current transaction (for example displaying payment card financial information on the AR device) has been ended.)

11. The method of claim 1, wherein the audible command includes requesting a reading of one or more text messages stored on a smartphone of the user. (para. 77- Note- official notice is taken of voice assistants commands to include reading SMS messages)

12. The method of claim 1, wherein the audible command includes unlocking a computing device of the user. (para. 77- Note- official notice is taken of voice assistant’s commands to include unlocking a device)

15. The method of claim 1, wherein the first biometric signature of the user is a composite biometric signature of the user gathered by a facial mapper of the headphone. (para. 35-a software application in the headset electronics 108 performs one or more of a retinal scan, facial scan, voice scan or finger print scan of the user and sends the retinal scan, facial scan, voice scan or finger print scan to the server computer 102. The server computer 102 then compares the retinal scan, facial scan, voice scan or finger print scan previously registered for the user with the retinal scan, facial scan, voice scan or finger print scan received; para. 50- As discussed, biometrics authentication is typically used, generally one or more of facial recognition, retinal scan, finger print scan or voice recognition. Biometric information obtained at the AR headset 104 is compared against a biometric profile of the user that is typically available on the AR headset 104.)

Regarding claim 18, the rejection of claim 1 is incorporated herein. (Currently Amended) A system, the system comprising: a memory, the memory containing one or more instructions; and a processor, the processor communicatively coupled to the memory, the processor, in response to reading the one or more instructions (Fig. 14), configured to: detect a voice signal in a headphone, wherein the voice signal includes a person speaking an audible command (para. 24- The wearable computer also includes voice recognition capability, permitting the user to direct the wearable computer via voice commands); retrieve, based on detecting the voice signal, a first biometric signature and a second biometric signature of a user; compare the first biometric signature to a first biometric feature of the person (para. 35- a software application in the headset electronics 108 performs one or more of a retinal scan, facial scan, voice scan or finger print scan of the user and sends the retinal scan, facial scan, voice scan or finger print scan to the server computer 102. The server computer 102 then compares the retinal scan, facial scan, voice scan or finger print scan previously registered for the user with the retinal scan, facial scan, voice scan or finger print scan received.); gather a second biometric feature of the person by the headphone while being worn, wherein the second biometric feature is gathered by a facial mapper integrated in the headphone (para. 24-the systems and methods are described for an AR headset that may be worn by a user. The AR headset includes a wearable computer, a camera and an optical display.); compare the second biometric signature of the user with the second biometric feature; determine, based on comparing the first biometric signature to the one or more first biometric feature and comparing the second biometric signature of the user with the second biometric feature (para. 35-a software application in the headset electronics 108 performs one or more of a retinal scan, facial scan, voice scan or finger print scan of the user and sends the retinal scan, facial scan, voice scan or finger print scan to the server computer 102. The server computer 102 then compares the retinal scan, facial scan, voice scan or finger print scan previously registered for the user with the retinal scan, facial scan, voice scan or finger print scan received), an authentication of the user (para. 35-  When a successful comparison is made, the user is authenticated); and perform, based on detecting the voice signal and in response to verifying the authentication, an authentication action. (para. 36- One way in which the user may initiate the process is by a voice command. For example, the user may look at the payment card and then utter a command such as “display financial information.”)

Regarding claim 19, the rejections of claims 1 and 18 are incorpated herein. (Currently Amended) A computer program product, the computer program product comprising: one or more computer readable storage media; and program instructions collectively stored on the one or more computer readable storage media (Fig. 14), the program instructions configured to: detect a voice signal in a headphone, wherein the voice signal includes a person speaking an audible command (para. 24- The wearable computer also includes voice recognition capability, permitting the user to direct the wearable computer via voice commands); retrieve, based on detecting the voice signal, a first biometric signature of a user including a voice signature of the user; compare the first biometric signature to one or more biometric features of the person from the detected voice signal (para. 35- a software application in the headset electronics 108 performs one or more of a retinal scan, facial scan, voice scan or finger print scan of the user and sends the retinal scan, facial scan, voice scan or finger print scan to the server computer 102. The server computer 102 then compares the retinal scan, facial scan, voice scan or finger print scan previously registered for the user with the retinal scan, facial scan, voice scan or finger print scan received.); determine, based on comparing the first biometric signature to the one or more biometric features and a second factor comparing a second biometric signature and a second biometric feature, an authentication of the user (para. 35-  When a successful comparison is made, the user is authenticated), wherein the second biometric feature is gathered by a facial mapper integrated in the headphone while the two-factor biometric headphone is worn by the user (para. 24-the systems and methods are described for an AR headset that may be worn by a user. The AR headset includes a wearable computer, a camera and an optical display.); and perform, based on detecting the voice signal and in response to verifying the authentication, an authentication action. (para. 36- One way in which the user may initiate the process is by a voice command. For example, the user may look at the payment card and then utter a command such as “display financial information.”)

20. (Currently Amended) The computer program product of claim 19, wherein
determine the authentication of the user includes determining the person speaking the audible command is the user para. 24-The wearable computer also includes voice recognition capability, permitting the user to direct the wearable computer via voice commands), and wherein determining of the authentication of the user includes verifying the second factor using a two-factor biometric headphone by: retrieving the second biometric signature of the user; gathering the second biometric feature of the person using the two-factor biometric headphone; and comparing the second biometric signature of the user with the second biometric feature, (para. 35- a software application in the headset electronics 108 performs one or more of a retinal scan, facial scan, voice scan or finger print scan of the user and sends the retinal scan, facial scan, voice scan or finger print scan to the server computer 102. The server computer 102 then compares the retinal scan, facial scan, voice scan or finger print scan previously registered for the user with the retinal scan, facial scan, voice scan or finger print scan received.) wherein the authentication of the user by the two-factor biometric headphone is triggered based on performing a natural language processing to detect the audible command within the voice signal (para. 49-50- In the illustration 400, a user wearing an AR headset, for example AR headset 104, looks at an example check 404, which thereupon focuses the headset camera 106 on the check 404. The user then issues an example voice command 402 of “take a picture and deposit.” A software application running on the AR headset 104 then causes headset camera 106 to take a picture of the check 404 and transmit the picture to headset electronics 108. The software application also initiates a procedure to authenticate the user of the AR headset 104. As discussed, biometrics authentication is typically used, generally one or more of facial recognition, retinal scan, finger print scan or voice recognition. Biometric information obtained at the AR headset 104 is compared against a biometric profile of the user that is typically available on the AR headset 104. ).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eidam  and further in view of Gong. (US Pub. 20210319782 A1).

Regarding claim 5, Eidam does not specifically teach wherein: performing the authentication action includes forwarding the voice signal to a smartphone. However, this limitation is known and used in the art as evidenced by Gong (para. 259- If the authentication on the user identity succeeds, still as shown in FIG. 10, the Bluetooth headset may send the collected speech signal to the mobile phone, and the mobile phone recognizes the speech command in the speech signal by using the stored speech recognition algorithm.)  It would have been obvious to one of ordinary skill in the art to implement this teaching of Gong with Eidam to allow the processing of the command to be offloaded to the phone.

Regarding claim 8, Eidam does not specifically teach performing the authentication action includes deleting the voice signal.  However, this limitation is known and used in the art as evidenced by Gong (para. 258- the Bluetooth headset may discard data such as the collected target image and speech signal, to prevent the unauthorized user from hacking a mobile phone of the authorized user by using the speech recognition function.) It would have been obvious to one of ordinary skill in the art to implement this teaching of Gong with Eidam to prevent unauthorized user from hacking a mobile phone of the authorized user.

Regarding claim 9, Eidam does not specifically teach wherein: performing the authentication action includes not forwarding the voice signal to a smartphone. However, this limitation is known and used in the art as evidenced by Gong (para. 258-259- the Bluetooth headset may discard data such as the collected target image and speech signal, to prevent the unauthorized user from hacking a mobile phone of the authorized user by using the speech recognition function. If the authentication on the user identity succeeds, still as shown in FIG. 10, the Bluetooth headset may send the collected speech signal to the mobile phone,). It would have been obvious to one of ordinary skill in the art to implement this teaching of Gong with Eidam to prevent unauthorized user from hacking a mobile phone of the authorized user.

Regarding claim 10, Eidam does not specifically teach forwarding the voice signal to a smartphone, generating, based on the person speaking the audible command, an unauthenticated flag; and transmitting the unauthenticated flag to the smartphone.   However, this concept is known and used in the art as evidenced by Gong (para. 292- if the authentication on the user identity fails, it indicates that the user inputting the second speech signal to the Bluetooth headset is an unauthorized user, and the Bluetooth headset may send a response message indicating that the authentication fails to the mobile phone).  It would have been obvious to one of ordinary skill in the art to use this teaching of Gong with the disclosure of Eidam to prevent unauthorized users of executing commands on the smartphone.

Regarding claim 17, Eidam does not specifically teach the first biometric signature is stored in a secure segment, wherein the secure segment is communicatively coupled to the headphone; the comparing the first biometric signature to the one or more biometric features of the person is performed in the secure segment; and the determining the authentication of the user includes receiving the authentication from the secure segment.  However, this concept is known and used in the art as evidenced by Gong (para. 230- The fingerprint feature may be stored in the Bluetooth headset in a form of a model or a vector. Certainly, the fingerprint feature may be alternatively obtained by the Bluetooth headset from another device (for example, the mobile phone or a cloud server). This is not limited in at least one embodiment of this application.)  It would have been obvious to one of ordinary skill in the art to use this teaching of Gong with the disclosure of Eidam to insure that biometric signatures are not leaked to unauthorized users.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Eidam and further in view of Rapaport et al. (US Pub. 20100205541 A1).

	Regarding claim 13, Eidam does not specifically teach the first biometric signature of the user is movement of one or more lips of the user based on an ultrasonic scan by the headphone. However, this type of biometric is known and used in the art as evidenced by Rapaport (para. 79) and therefore, one skilled in the art would have found it obvious to utilize it in Eidam as a known type of biometric alternative to use in biometric authentication.  

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Eidam and further in view of Berman (US Pub. 20190208076 A1).

	Regarding claim 14, Eidam does not specifically teach the first biometric signature of the user is a three-dimensional mapping of the nose of the user by the headphone. However, this type of biometric is known and used in the art as evidenced by Berman (see para. 41) and therefore, one skilled in the art would have found it obvious to utilize it in Eidam as a known type of biometric alternative to use in biometric authentication.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Eidam and further in view of Castaneda et al. (US Pub. 20190265508 A1).

Regarding claim 16, Eidam discloses wherein the headphone includes a camera (facial mapper) (Fig. 1) but does not specifically teach receiving, mapping by a left headphone of the headphones, a left side of a first facial feature of the user; mapping, by a right headphone of the headphones, a right side of the first facial feature of the user; and generating, by a computing device and based on the mapping of the left side and based on the mapping of the right side, the composite biometric signature of the user. However, this type of biometric is known and used in the art as evidenced by Castaneda (see para. 51) and therefore, one skilled in the art would have found it obvious to utilize it in Eidam as a known type of biometric alternative to use in biometric authentication.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CORUM JR whose telephone number is (303)297-4234. The examiner can normally be reached Mon. - Fri. 8 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on (571)272-6798. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM A CORUM JR/Examiner, Art Unit 2433                

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433